Case: 14-10466      Document: 00512800393         Page: 1    Date Filed: 10/10/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 14-10466                                   FILED
                                  Summary Calendar                          October 10, 2014
                                                                              Lyle W. Cayce
                                                                                   Clerk
BILLY CRUSE,

                                                 Plaintiff – Appellant
v.

SOUTHWEST CONVENIENCE STORES, L.L.C.,
doing business as 7-Eleven

                                                 Defendant – Appellee




                   Appeal from the United States District Court
                        for the Northern District of Texas
                                 No. 5:12-CV-206


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Plaintiff–Appellant Billy Cruse filed a Title VII claim against Defendant-
Appellee Southwest Convenience Stores, L.L.C. (“7-Eleven”), alleging that 7-
Eleven’s termination of his employment was motivated by race. 7-Eleven
asserts that Cruse was fired for violating a company rule prohibiting
confrontation with customers. Cruse replies that the violation of the non-



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10466   Document: 00512800393    Page: 2   Date Filed: 10/10/2014



                               No. 14-10466
confrontation rule was pretextual. The case turns on whether there is a
disputed issue of material fact regarding pretext. The district court thought
not and granted summary judgment to 7-Eleven.
     We AFFIRM for essentially the reasons stated by the district court in its
opinion granting summary judgment.




                                     2